                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                             ORLANDO DIVISION

JRL FITNESS, LLC,

       Plaintiff,

v.                                                       Case No: 6:20-cv-454-CEM-GJK

MARKEL INSURANCE COMPANY,

       Defendant.


                                  ORDER TO STRIKE

       Defendant’s Expert Witness Disclosure, (Doc. 33), is STRICKEN from the

docket because it was filed in violation of FED. R. CIV. P. 5(d)(1) which states that

“disclosures under Rule 26(a)(1) or (2) ... must not be filed until they are used in the

proceeding or the court orders filing ....” Not only has neither circumstance occurred,

but on May 14, 2021, the Court struck Plaintiff’s expert witness disclosure from the

docket for the same reason (Doc. 32).

       DONE and ORDERED in Orlando, Florida, on June 3, 2021.




Copies furnished to Counsel of Record
